UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARIA SALAZAR,

                            Plaintiff,

                     -against-                                    1:19-cv-04878-MKV

 DRBX HOLDINGS, LLC and SCF                                              ORDER
 CEDAR, LLC and TITANIUM
 INVESTIGATIVE SERVICES, INC.,                                    USDC SDNY
                                                                  DOCUMENT
                            Defendant.                            ELECTRONICALLY FILED
                                                                  DOC #:
                                                                  DATE FILED: 2/20/2020
MARY KAY VYSKOCIL, United States District Judge:

       Whereas this case has been assigned to me for all purposes, it is hereby,

       ORDERED that that the parties shall attend a Status Conference on April 7, 2020 at

12:00PM in Courtroom 18C of the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New

York, New York. Currently scheduled deadlines [ECF 38] are adjourned sine die. Counsel are

further directed to submit a joint status letter not to exceed six pages to the Court via ECF no

later than 4:00PM on March 31, 2020. Any request for an extension or adjournment shall be

made by letter filed on ECF and must be received at least 48 hours before the deadline or

conference.

       FURTHERMORE, this Court is undertaking its responsibility “to inquire as to subject

matter jurisdiction and satisfy itself that such jurisdiction exists.” Da Silva v. Kinsho Int'l Corp.,

229 F.3d 358, 361-62 (2d Cir. 2000). Neither Defendants’ Notice of Removal [ECF 1] nor

Plaintiff’s Amended Complaint [ECF 17] contains any statement alleging the citizenship of the

members of Defendants DRBX Holdings, LLC or SCF Cedar, LLC. Therefore, it is

       ORDERED that on or before March 24, 2020 Defendants DRBX Holdings, LLC and

SCF Cedar, LLC are each to file an affidavit attesting to the state or states of citizenship of each
of its members. If the Court determines that it does not have subject matter jurisdiction on the

basis of these affidavits, it will remand the action to the Supreme Court of the State of New

York, Bronx County. See Fed. R. Civ. P. 12(h)(3).



SO ORDERED.
                                                     _________________________________
Date: February 20, 2020                              MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
